DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010587226.1, filed on 24 June 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claims 13-16 are objected to because of lack of antecedent basis for the recited limitation "the imaging assembly" in line 16. Appropriate correction is required. For the purposes of examination, the limitation will be interpreted as “scanning assembly.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 13 (mutatis mutandis) recites “a drive unit and a transmission unit, the drive unit being capable of acting on the counterweight by means of the transmission unit so as to adjust a pressure applied by the scanning assembly to the tissue to be scanned” which includes the generic placeholder “drive unit” & “transmission unit” coupled to functional language “capable of acting on the counterweight by means of the transmission unit” without reciting sufficient structure to achieve the function;
Claims 1 and 13 (mutatis mutandis) also recites “a control unit, sending a drive signal to the drive unit, and acquiring, on the basis of the drive signal, the pressure applied by the scanning assembly to the tissue to be scanned” which includes the generic placeholder “control unit” coupled to functional language “sending a drive signal to the drive unit” and “acquiring, on the basis of the drive signal, the pressure applied by the scanning assembly to the tissue to be scanned” without reciting sufficient structure to achieve the function;
Claim 6 recites “an input unit, wherein a user sends an instruction to the control unit by means of the input unit” which includes the generic placeholder “input unit” coupled to functional language “sends an instruction to the control unit by means of the input unit” without reciting sufficient structure to achieve the function; and
Claim 11 recites “an alarm unit, emitting an alarm signal” which includes the generic placeholder “alarm unit” coupled to functional language “emitting an alarm signal” without reciting sufficient structure to achieve the function;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of this Examination, the broadest reasonable interpretation of the claim limitation is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. In particular, the drive unit will be interpreted as the “motor and clutch” of Claim 10; the transmission unit will be interpreted as the driving belt structure, a slide rail structure, a rack structure, etc. of ¶ [0061]; the control unit will be interpreted as the controller or processor of ¶ [0043]; the input unit will interpreted as a key, a touch screen, and a microphone of Claim 7; and the alarm unit will be interpreted as “providing an indication on the display 110” in ¶ [0074].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, independent claim 13 recites “both an apparatus and the method steps of using the apparatus” which is indefinite under 35 U.S.C. 112(b) (see MPEP § 2173.05(p)(II)). The dependent claims of the above rejected claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (US PGPUB 20150094588; hereinafter "Summers”) in view of Popovich et al. (US PGPUB 20160338787; hereinafter "Popovic") .
	
With regards to Claim 1 an ultrasonic imaging system (full-field breast ultrasound (FFBU) scanning apparatus 102; see Summers FIG. 1), comprising: 
a scanning assembly (compression/scanning assembly 108; see Summers FIG. 1), comprising an ultrasonic transducer (the scanning assembly 108 comprises a transducer module 220; see Summers ¶ [0025]), and configured to perform ultrasonic imaging on a tissue to be scanned (raw signals are processed to form displayable images of the tissue sample; see Summers ¶ [0030]); 
an adjustable arm, one end of the adjustable arm being connected to the scanning assembly (compression/scanning assembly 108 connected to a first end 120 of the adjustable arm 106; see Summers FIG. 1 & ¶ [0020]); 
a counterweight, connected to the other end of the adjustable arm by means of a cable (a second end 411 of the adjustable arm 106 is positioned within the frame 104 and coupled directly to the third pulley 416 which is actuated by cable 418; see Summers FIG. 4 & ¶ [0047]-[0048]); 
a transmission assembly (weight adjustment assembly 422; see Summers FIG. 4), comprising a drive unit (actuator 436; see Summers FIG. 4) and a transmission unit (adjustment bar 432; see Summers FIG. 4), the drive unit being capable of acting on the counterweight by means of the transmission unit (the first actuator 436 adjusts a vertical position of the adjustment bar 432 relative to a position of the weight adjustment system 422 adjusting the force applied to the counterweight 420; see Summers ¶ [0057]) so as to adjust a pressure applied by the scanning assembly to the tissue to be scanned (as a result, the counterbalance to the scanning assembly provided by the counterweight may decrease and an effective weight of the scanning assembly 108 may increase; see Summers ¶ [0057]); and 
a control unit, sending a drive signal to the drive unit (controller 226 for receiving sensor outputs and control actuators, i.e. first actuator 436, in response to the sensor output; see Summers ¶ [0028]), and acquiring , on the basis of(the indication of the scanning assembly is in contact with the tissue can be based on a sensed pressure of a pressure sensor (i.e. acquiring the pressure signal) of the transducer module; see Summers ¶ [0085]; and adjustment of the effective weight of the scanning assembly can be performed by any suitable input; see Summers ¶ [0087]).
It appears that Summers may be silent to acquiring, on the basis of the drive signal, the pressure applied. However, Popovich teaches of sensorless force control of an robotic intervention tool, i.e. transesophageal echocardiography probe 14, to sense/measure forces the TEE probe 14 is exerting on the tissue (see Popovich ¶ [0013] & [0015). In particular, Popovich teaches of acquiring, on the basis of the drive signal, the pressure applied (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal, and a lookup table; see Popovich ¶ [0050], [0058]-[0059]).
Summers and Popovich are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers to incorporate the teachings of Popovich to provide acquiring, on the basis of the drive signal, the pressure applied. Doing so would aid in achieving necessary contract force to for acoustic coupling (see Popovich ¶ [0003]) and in reducing extraneous electronics pertaining to sensors which may interfere with the function of the probe (see Popovich ¶ [0009]).

With regards to Claim 4, modified Summer teaches of wherein the drive unit comprises a motor, and the drive signal comprises at least one of a voltage drive signal or a current drive signal (measuring the contact force, i.e. pressure, of the TEE probe 14 based on the sensed motor current, i.e. drive signal; see Popovich ¶ [0058]-[0059]).

With regards to Claim 6, further comprising: 
an input unit (user input 244; see Summers FIG. 2 & ¶ [0029], [0031]), wherein a user sends an instruction to the control unit by means of the input unit (adjustment of the effective weight, i.e.  of the scanning assembly can be performed by a user input or any suitable input; see Summers ¶ [0087]);
the control unit generates the drive signal in response to the instruction, and sends the drive signal to the drive unit (adjustment of the effective weight, i.e. drive signal, of the scanning assembly can be performed by user input or any suitable input; see Summers ¶ [0087]).

With regards to Claim 7, wherein the input unit comprises at least one of a key, a touch screen, and a microphone (User input 244 may be a touch screen of the display 110 in one example. However, other types of user input mechanisms are possible. Such as a mouse, keyboard, etc.; see Summers ¶ [0031]).

With regards to Claim 8, modified Summers teaches of further comprising: 
a storage unit, storing a correspondence between the drive signal and the pressure applied by the scanning assembly to the tissue to be scanned (each sampling involves measurement and storage, then generation of a lookup table of the measured motor currents; see Popovich ¶ [0050]; it should be appreciated that storage of the measurements and lookup table indicate the presence of a storage unit); wherein the control unit acquires, on the basis of the drive signal and the correspondence, the pressure applied by the scanning assembly to the tissue to be scanned (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal, and a lookup table; see Popovich ¶ [0050], [0058]-[0059]).

With regards to Claim 9, further comprising: 
a storage unit, storing a correspondence between the drive signal and a driving force of the drive unit (each sampling involves measurement and storage, then generation of a lookup table of the measured motor currents; see Popovich ¶ [0050]; it should be appreciated that storage of the measurements and lookup table indicate the presence of a storage unit); wherein the control unit acquires, on the basis of the drive signal, the correspondence, and the deflection angle, the pressure applied by the scanning assembly to the tissue to be scanned (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal, and a lookup table; see Popovich ¶ [0050], [0058]-[0059]).

With regards to Claim 10, wherein the drive unit comprises a motor and a clutch, the motor is connected to the clutch, and the clutch is connected to the transmission unit (the locking mechanism 442 includes a self-locking clutch; see Summers ¶ [0059]).

With regards to Claim 13, a method of ultrasonic imaging (method for imaging; see Summers Abstract) with an ultrasonic imaging system (full-field breast ultrasound (FFBU) scanning apparatus 102; see Summers FIG. 1) that comprises: 
a scanning assembly (compression/scanning assembly 108; see Summers FIG. 1), comprising an ultrasonic transducer (the scanning assembly 108 comprises a transducer module 220; see Summers ¶ [0025]), and configured to perform ultrasonic imaging on a tissue to be scanned (raw signals are processed to form displayable images of the tissue sample; see Summers ¶ [0030]); 
an adjustable arm, one end of the adjustable arm being connected to the scanning assembly (compression/scanning assembly 108 connected to a first end 120 of the adjustable arm 106; see Summers FIG. 1 & ¶ [0020]); 
a counterweight, connected to the other end of the adjustable arm by means of a cable (a second end 411 of the adjustable arm 106 is positioned within the frame 104 and coupled directly to the third pulley 416 which is actuated by cable 418; see Summers FIG. 4 & ¶ [0047]-[0048]); 
a transmission assembly (weight adjustment assembly 422; see Summers FIG. 4), comprising a drive unit (actuator 436; see Summers FIG. 4) and a transmission unit (adjustment bar 432; see Summers FIG. 4), the drive unit being capable of acting on the counterweight by means of the transmission unit (the first actuator 436 adjusts a vertical position of the adjustment bar 432 relative to a position of the weight adjustment system 422 adjusting the force applied to the counterweight 420; see Summers ¶ [0057]) so as to adjust a pressure applied by the scanning assembly to the tissue to be scanned (as a result, the counterbalance to the scanning assembly provided by the counterweight may decrease and an effective weight of the scanning assembly 108 may increase; see Summers ¶ [0057]); and 
a control unit (controller 226 for receiving sensor outputs and control actuators, i.e. first actuator 436, in response to the sensor output; see Summers ¶ [0028]), sending a drive signal to the drive unit, and acquiring, on the basis of (the indication of the scanning assembly is in contact with the tissue can be based on a sensed pressure of a pressure sensor (i.e. acquiring the pressure signal) of the transducer module; see Summers ¶ [0085]; and adjustment of the effective weight of the scanning assembly can be performed by any suitable input; see Summers ¶ [0087]); 
wherein the method comprises:
adjusting a position of the imaging assembly, so that the imaging assembly is close to a surface of a tissue to be imaged (act 602; see Summers FIG. 6); 
sending a drive signal to the drive unit by using the control unit (controller 226 for receiving sensor outputs and control actuators, i.e. first actuator 436, in response to the sensor output; see Summers ¶ [0028]), and controlling the drive unit to act on the counterweight so as to adjust a pressure applied by the scanning assembly to the tissue to be scanned (act 604; see Summers FIG. 6); 
acquiring, on the basis of (the indication of the scanning assembly is in contact with the tissue can be based on a sensed pressure of a pressure sensor (i.e. acquiring the pressure signal) of the transducer module; see Summers ¶ [0085]; and adjustment of the effective weight of the scanning assembly can be performed by any suitable input; see Summers ¶ [0087]).
It appears that Summers may be silent to acquiring, on the basis of the drive signal, the pressure applied. However, Popovich teaches of sensorless force control of an robotic intervention tool, i.e. transesophageal echocardiography probe 14, to sense/measure forces the TEE probe 14 is exerting on the tissue (see Popovich ¶ [0013] & [0015). In particular, Popovich teaches of acquiring, on the basis of the drive signal, the pressure applied (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal, and a lookup table; see Popovich ¶ [0050], [0058]-[0059]).
Summers and Popovich are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers to incorporate the teachings of Popovich to provide acquiring, on the basis of the drive signal, the pressure applied. Doing so would aid in achieving necessary contract force to for acoustic coupling (see Popovich ¶ [0003]) and in reducing extraneous electronics pertaining to sensors which may interfere with the function of the probe (see Popovich ¶ [0009]).

With regards to Claim 15, modified Summers teaches of further comprising: 
inputting an instruction and sending the instruction to the control unit, so as to instruct the control unit to send the drive signal (see act 604 of Summers FIG. 6; and user input 244; see Summers FIG. 2 & ¶ [0029], [0031]; adjustment of the effective weight, i.e. drive signal, of the scanning assembly can be performed by user input or any suitable input; see Summers ¶ [0087]).

Claim(s) 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Popovich as applied to claim 1 above, and further in view of Wang (US PGPUB 20140066769; hereinafter "Wang 1").
With regards to Claim 2, modified Summers teaches, further comprising: 

wherein the control unit (controller 226 for receiving sensor outputs and control actuators, i.e. first actuator 436, in response to the sensor output; see Summers ¶ [0028]) acquires, on the basis of the drive signal (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal; see Popovich ¶ [0058]-[0059]).
It appears that modified Summers may be silent to an angle calculation unit, disposed on the scanning assembly, and configured to measure a deflection angle of the scanning assembly relative to an end of the adjustable arm; and acquires, on the basis of the drive signal and the deflection angle, the pressure applied. However, Wang 1 teaches of further comprising: an angle calculation unit, disposed on the scanning assembly, and configured to measure a deflection angle of the scanning assembly relative to an end of the adjustable arm (transducer can comprise sensors for orientation sensing , i.e. angle calculation unit, of the transducer; see Wang 1 ¶ [0043]); 
(for sensing force, position, and/or orientation of the overall compression/scanning assembly 112-120 on the breast; see Wang 1 ¶ [0043]).
Modified Summers and Wang 1 are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging and breast ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Summers to incorporate the teachings of Wang 1 to provide an angle calculation unit disposed on the scanning assembly to measure a deflection angle and acquiring, the basis of the deflection angle, the pressure applied by the scanning assembly. Doing so would aid in flattening the breast and thereby reducing the required scan depth which allows for higher frequency ultrasound (see Wang 1 ¶ [0008]).

With regards to Claim 3, modified Summer teaches wherein the angle calculation unit comprises at least one of an accelerometer, a gyroscope, and an inertial measurement unit (the force, position, and/or orientation sensing may include a gyroscope; see Wang 1 [0043]).

With regards to Claim 16, modified Summers teaches further comprising: (measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal; see Popovich ¶ [0058]-[0059]).
It appears that modified Summers may be silent to acquiring a deflection angle of the scanning assembly relative to an end of the adjustable arm; and acquiring, on the basis of the drive signal  (transducer can comprise sensors for orientation sensing, i.e. angle calculation unit, of the transducer; see Wang 1 ¶ [0043]); 
acquiring, on the basis of (for sensing force, position, and/or orientation of the overall compression/scanning assembly 112-120 on the breast; see Wang 1 ¶ [0043]).
Modified Summers and Wang 1 are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging and breast ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Summers to incorporate the teachings of Wang 1 to provide acquiring a deflection angle of the scanning assembly relative to an end of the adjustable arm; and acquiring, on the basis of the deflection angle, the pressure applied by the scanning assembly to the tissue to be scanned. Doing so would aid in flattening the breast and thereby reducing the required scan depth which allows for higher frequency ultrasound (see Wang 1 ¶ [0008]).

Claim(s) 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Popovich as applied to claims 4 & 13 above, respectively, and further in view of Wang (US PGPUB 20180256130; hereinafter "Wang 2") .
With regards to Claim 5, modified Summers appears to be silent to further comprising: 
(measuring the contact force, i.e. pressure,  of the TEE probe 14 based on the sensed motor current, i.e. drive signal; see Popovich ¶ [0058]-[0059]; and the indication of the scanning assembly is in contact with the tissue can be based on a sensed pressure of a pressure sensor (i.e. acquiring the pressure signal) of the transducer module; see Summers ¶ [0085]; and adjustment of the effective weight of the scanning assembly can be performed by any suitable input (see Summers ¶ [0087]).
However, Wang 2 teaches of a display unit, capable of displaying in real time the pressure acquired by the control unit (pressure indication display 122 displays pressure readings from pressure gauge 120; see Wang FIG. 1 & ¶ [0038]; it should be appreciated that one of ordinary skill in the art would understand that the displayed pressure reading is in real-time in order to achieve the desired pressure as taught by Wang 2).
Modified Summers and Wang 2 are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging and breast ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Summers to incorporate the teachings of Wang 2 to provide a display unit, capable of displaying in real time the pressure acquired by the control unit. Doing so would aid in informing the operator that the desired pressure has been achieved (see Wang 2 ¶ [0038]).

With regards to Claim 14, it appears that modified Summers may be silent to further comprising: 
displaying in real time the pressure applied by the scanning assembly to the tissue to be scanned. However, Wang 2 teaches of a display unit, capable of displaying in real time the pressure acquired by the control unit (pressure indication display 122 displays pressure readings from pressure gauge 120; see Wang FIG. 1 & ¶ [0038]; it should be appreciated that one of ordinary skill in the art would understand that the displayed pressure reading is in real-time in order to achieve the desired pressure as taught by Wang 2).
Modified Summers and Wang 2 are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging and breast ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Summers to incorporate the teachings of Wang 2 to provide a display unit, capable of displaying in real time the pressure acquired by the control unit. Doing so would aid in informing the operator that the desired pressure has been achieved (see Wang 2 ¶ [0038]).


Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Popovich as applied to claim 1 above, and further in view of Stoll (US PGPUB 20120083692).

With regards to Claim 11, modified Summers may be silent to further comprising: an alarm unit, emitting an alarm signal when the pressure exceeds a set threshold value; wherein the alarm signal comprises at least one of a visual signal, an audible signal, and a tactile signal.
However, Stoll teaches of contact pressure control in diagnostic ultrasound imaging for achieving desired compression of the breast. In particular, Stoll teaches of an alarm unit (a speaker or tactile output device is provided for control of the increase in pressure by providing user feedback; see Stoll ¶ [0048]), emitting an alarm signal when the pressure exceeds a set threshold value (transducer contact pressure is controlled by automatically regulating contact pressure about a desired level, i.e. threshold value, limiting contact pressure to not exceed a threshold, or indicating, i.e. emitting an alarm, to a user when sufficient force has been applied; see Stoll ¶ [0014]); wherein the alarm signal comprises at least one of a visual signal, an audible signal, and a tactile signal (the user feedback includes audio, visual, and/or tactile feedback; see Stoll ¶ [0044]).
Modified Summers and Stoll are both considered to be analogous to the claimed invention because they are in the same field of pressure modulated ultrasound imaging and breast ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Summers to incorporate the teachings of Stoll to provide an alarm unit emitting an alarm signal when the pressure exceeds a set threshold value; wherein the alarm signal comprises at least one of a visual signal, an audible signal, and a tactile signal. Doing so would aid in reducing imaging artifacts such as decreased resolution of small tissue structures and blurring from lateral displacement of the tissue due to friction as the transducer head traverses the tissue that may result from incorrect pressure (see Stoll ¶ [0003]-[0004]).

With regards to Claim 12, wherein the drive signal is configured so that the pressure does not exceed a threshold value (transducer contact pressure is controlled by automatically regulating, i.e. drive signal does not exceed threshold value, contact pressure about a desired level, i.e. threshold value, limiting contact pressure to not exceed a threshold, or indicating to a user when sufficient force has been applied; see Stoll ¶ [0014]; automated control is achieved by the control of motors, i.e. drive signal; see Stoll ¶ [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793          


                                     

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793